Title: From George Washington to Charles Dick, 6 September 1755
From: Washington, George
To: Dick, Charles



[Fredericksburg, 6 September 1755]

Orders for Mr Commissary Dick
You are hereby ordered, to ascertain as near as possible the Country’s Debts, that they may be transmitted to the Governour.
You are to Lay in Provisions at Winchester, Fredericksburgh and Alexandria, as they arrive, and to send up a Quantity of Salt for Curing the Beef at Fort Cumberland—Also to procure Coopers to make Casks for Pickling the Beef.
You are to provide Kettles, and Barracks for the Soldiers as

they arrive; likewise Fuel &c. upon as reasonable Terms as possible, and I will answer the charge.
You are to supply Major Andrew Lewis with Powder for Practicing the Recruits in their different Firings; and to deliver the enclosed Packet to him.
In case any of the Recruiting Officers should arrive in Town, before Major Lewis, you are then to open the packet, and deliver to such Officers his Orders, if his name is there, if not, he is to open the Letter that contains his Captains Orders, and to govern himself by them &c. Given under my hand at Fredericksburgh: the sixth day of September, 1755.

G:W.

